Citation Nr: 0404723	
Decision Date: 02/19/04    Archive Date: 02/27/04

DOCKET NO.  02-04 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a right leg skin 
disorder.

3.  Entitlement to service connection for a shrapnel wound to 
the left side of the head.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1950 to 
October 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision from the 
Department of Veterans Affairs (VA) regional office (RO) in 
Waco, Texas.  This matter was previously before the Board in 
July 2002, at which time, the Board remanded the appeal to 
fulfill the veteran's request for a Board videoconference.  
The undersigned presided over a videoconference in March 2003 
and the transcript of such has been associated with the file.


FINDINGS OF FACT

1.  The appellant has been adequately notified of all 
pertinent laws and regulations and of the evidence necessary 
to establish her claim; all reasonable development necessary 
for the disposition of the instant case has been completed.

2.  Headaches were not present during active service and the 
evidence does not show a current disability of headaches.

3.  A right leg skin disorder was not present during active 
service and the evidence does not show a current right leg 
skin disorder; degenerative joint disease, right hip was not 
present during active service or manifested within one year 
thereafter, and is not otherwise related to such service.

4.  A shrapnel wound to the left side of the head was not 
shown during active service and the evidence does not show a 
current disability of a shrapnel wound to the left side of 
the head.

CONCLUSION OF LAW

1.  Headaches were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2003).

2.  A right leg disorder, including a skin disorder and 
degenerative joint disease, was not incurred in or aggravated 
by active service and incurrence of a right leg disorder may 
not be presumed.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2003). 

3.  A shrapnel wound to the left side of the head was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Initially, the Board notes that the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA) on November 
9, 2000.  See Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  The new legislation provides for, among other things, 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to implement the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (August 29, 
2001), codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  These regulations state that the provisions 
merely implement the VCAA and do not provide any additional 
rights.  66 Fed. Reg. at 45,629.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions likewise are 
satisfied.  Where laws or regulations change after a claim 
has been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless either Congress 
provided otherwise or Congress has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991)

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions sufficient to proceed on 
the claim currently before the Board.  That is, by way of the 
May 2001 rating decision, the April 2002 Statement of the 
Case, and the January 2003 Supplemental Statement of the 
Case, the RO provided the veteran with the applicable law and 
regulations and gave notice as to the evidence generally 
needed to substantiate his claim.  The RO scheduled the 
veteran for a VA examination in February 2001; however, the 
veteran failed to report.  The RO sent a letter to the 
veteran dated in February 2001 that advised him of what the 
responsibilities of the VA and the veteran are in developing 
the record.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The letter instructed the veteran to return the 
releases for information within 60 days of the date of the 
letter.  It advised, "If the form is not received, it could 
result in the disallowance of your claim.  If any information 
requested from you is not furnished within one year from the 
date of this letter, no benefit may be paid on your 
application."  

The above advisements clearly state that no rights in regards 
to entitlement will be altered until one year from the date 
of the letter.  These advisements are in compliance with 
current statutes.  See Veterans Benefits Act of 2003, P.L. 
108- 183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. §  ____) (permits VA to adjudicate a 
claim within a year of receipt.)  This provision is 
retroactive to November 9, 2000, the effective date of the 
VCAA.  The veteran did not respond to the letter, or 
otherwise, adequately identify any other pertinent evidence.  
Review of the record does not suggest the existence of any 
outstanding Federal government record or any other records 
that could additionally substantiate the veteran's claim.  
The appellant has had ample notice of what might be required 
or helpful to establish his claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  Finally, the Board notes 
that the veteran did receive a development letter three 
months before the initial adjudication of his claim.  See 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004) (ruling that a development letter must be sent prior to 
the initial adjudication of the claim).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  To demonstrate a 
chronic disease in service, a combination of manifestations 
must be shown that is sufficient to identify the disease 
entity and there must be sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2003).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).   Service connection for arthritis may 
be presumed when it is manifested to a degree of 10 percent 
within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2003).  

Service medical records indicate that the veteran underwent a 
physical examination for release from active duty in October 
1952.  The examination report indicates, "denies all" under 
the section entitled "Notes and Significant or Interval 
History."  The clinical evaluation of all systems was deemed 
normal.  The examiner found no defects and made no diagnoses.

The RO received a claim from the veteran in October 2000.  
The veteran claimed that he is disabled by headaches, right 
leg (skin disorder), and shrapnel wound to the left side of 
his head.  The veteran disclosed no identifying information 
regarding those medical providers that treated his claimed 
disabilities.  He indicated that all civilian doctors were 
deceased.

VA outpatient records show that the veteran sought treatment 
in October 2000 for right hip joint pain.  He reported that 
he fell out of a tree many years ago and has had episodic 
right hip joint pain ever since.  He indicated the current 
episode of pain had been present for several days, but he 
denied any recent trauma.  Physical examination revealed the 
veteran walked with a coxalgic gait.  His right leg was 
slightly shorter than the left by pelvic tilt when standing.  
The feet were fully sensated to filament testing.  The 
neurological examination was intact to gait.  Pelvic x-ray 
was interpreted to show shortened right femoral neck 
consistent with prior comminuted fracture and degenerative 
joint disease.  The assessment was degenerative joint disease 
right hip.

The RO sent a letter to the veteran in February 2001, 
requesting additional evidence of current disability, 
incurrence in service, and a relationship between current 
disability and service.  The RO enclosed two VA Form 21-4142 
(release forms) for use to obtain records from private 
medical providers.  The veteran did not respond.

The veteran failed to report for a VA compensation and 
pension physical examination scheduled in February 2001.

The veteran contends on VA Form 9 dated in June 2002 that he 
was awarded a Purple Heart for a shrapnel wound.

In response to the RO's November 2002 request for the 
veteran's service medical records and service information, 
the National Personnel Records Center (NPRC) indicated in 
December 2002 that the veteran's records were "fire 
related."  NPRC's review produced no evidence of award of a 
Purple Heart from the veteran's reconstructed record.

The veteran testified in a videoconference hearing in March 
2003.  His testimony indicates as follows:  

The veteran began having headaches in 1952 about six months 
after commencing active duty service.  He went to the 
dispensary for treatment every other day.  He still has the 
headaches, but they were worse when he initially had them.  
(Transcript (T.) at page 3)  The headaches are unpredictable 
as far as when or how often they occur.  He gets treatment at 
the VA.  He has had the problem with his leg ever since basic 
training.  He sought treatment in service and was given 
aspirin.  (T. at p. 4)  He has seen a number of doctors about 
his leg, but nothing has been done.  He was wounded in the 
head with shrapnel.  He went for first aid and they painted 
the area red and bandaged it.  He also went to the 
dispensary, but they provided no additional treatment; they 
gave him aspirin.  (T. at p. 5)  

The veteran sought treatment with his family doctor about one 
month after he left the service.  He has also gone to the VA 
and they gave him a shot or two, but he felt no relief.  (T. 
at p. 6)  He went to other doctors, but does not remember any 
names.  Treatment was usually over the counter medications.  
It didn't begin to bother the veteran until he was hit with 
shrapnel.  (T. at p. 7)  He gets sharp pains in his left leg 
after prolonged activity, such as cutting the grass.  He does 
not have a skin problem.  (T. at p. 8)  His leg disorder kept 
"enlarging itself."  He went to the VA and they told him 
they were going to operate.  They did not give him a 
diagnosis.  (T. at p. 9)  The shrapnel cut the skin to the 
bone, but there were no stitches and no fracture.  (T. at p. 
10)


II.  Analysis

While the adjudication of claims for benefits under title 38 
United States Code is nonadversarial, the Board, in rendering 
a decision on appeal, must analyze the credibility and 
probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the veteran.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Abernathy v. Principi, 3 Vet. App. 
461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 
(1992); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  The 
credibility of a witness may be impeached by a showing, for 
example, of interest, bias, or inconsistent statements.  See 
Caluza v. Brown, 7 Vet. App. 498, 511 (1995); see also Burns 
v. HHS, 3 F.3d 415, 417 (Fed. Cir. 1993) (testimony was 
impeached by witness' "inconsistent affidavits" and 
"expressed recognition of the difficulties of remembering 
specific dates of events that happened . . . long ago"); 
Mings v. Department of Justice, 813 F.2d 384, 389 (Fed. Cir. 
1987) (impeachment by testimony, which was inconsistent with 
prior written statements).  The Board notes that 
"definitions of credibility do not necessarily confine that 
concept to the narrow peg of truthfulness.  It has been 
termed as 'the quality or power of inspiring belief. . . .'  
Credibility . . . apprehends the over-all evaluation of 
testimony in the light of its rationality or internal 
consistency and the manner in which it hangs together with 
other evidence."  Indiana Metal Prods. v. NLRB, 442 F.2d 46, 
51-52 (7th Cir. 1971) (citations omitted).  

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service." Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  A review of the instant record does not 
reveal a current diagnosis of chronic headaches, residuals of 
a shrapnel wound to the head, or a right leg skin disorder.   
Consequently, there is no showing of any current disability, 
to which, a relationship may be drawn with an injury or 
disease in service.  Nor is there any indication of the 
claimed disabilities in the veteran's service records.  
Unfortunately, the totality of these records is unavailable 
except for the report of the separation examination.  This 
report, however, is significantly probative because it 
reveals that the veteran denied any significant history or 
defects.  Had the veteran sought medical treatment for 
headaches every other day as his testimony indicates, it is 
very difficult to believe he would have denied it during his 
last examination in the military.  It is equally incredulous 
that the veteran would not discuss a shrapnel wound to the 
head in light of his purported chronic headaches and award of 
a Purple Heart.  Accordingly, the evidence fails to 
demonstrate that service connection for these claimed 
disorders is warranted.

The Board notes further that the veteran's statements are 
inconsistent with regard to his claim for a right leg 
disability.  Initially, the veteran asserts a claim for 
service connection for a skin disorder on his right leg on 
his claims application.  However, his hearing testimony 
reflects that he denies ever describing the disability as a 
skin disorder and he indicates that the representative 
incorrectly did so on his application.  (T. at pp. 4, 8)  The 
description of the disability as a skin disorder is repeated 
on his August 2001 Notice of Disagreement and his June 2002 
VA Form 9, both of which, were signed by the veteran.  The 
veteran gave no explanation as to why he continued to sign 
documents that misrepresented what disorder he was claiming.  
His description of the right leg disability compounds the 
confusion, as he describes the disorder as "enlarging 
itself."  (T. at p. 9)  

The medical evidence reveals the veteran has a current 
diagnosis of degenerative joint disease of his right hip, 
confirmed by x-rays.  While it remains unclear whether the 
veteran is claiming service connection for arthritis of the 
right hip, the Board finds that service connection for 
degenerative joint disease of the right hip is not warranted.  
In this regard, the Board notes the veteran provided a 
medical history to his doctor that appears inconsistent with 
his hearing testimony.  Treatment notes reflect the veteran 
fell out of a tree "many years ago" and has had episodic 
right hip pain ever since.  The veteran's hearing testimony 
indicates that his right leg condition began in basic 
training while he was marching, with no mention of falling 
out of a tree in service. (T. at p. 4, 9).  The Board 
concludes based on all the available evidence that the 
veteran did not incur degenerative joint disease of the right 
hip in service, nor did the disease manifest itself within 
one year of service.  The evidence in this matter is 
overwhelmingly against the veteran's claims.  Accordingly, 
reasonable doubt does not assist the veteran.


ORDER

Service connection for headaches is denied.

Service connection for a right leg skin disorder is denied.

Service connection for a shrapnel wound to the left side of 
the head is denied.



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



